DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 12/9/21 is acknowledged.  However, newly submitted claims 78-84 are restricted by original presentation, as independent claim 78 requires the same materially distinct subject matter as previously presented claim 1 (i.e., unelected invention I identified in the restriction mailed on 8/18/21), and thus is also directed to a distinct invention from invention II, which Applicant elected without traverse on 12/9/21.  Newly submitted claims 78-84 are directed to an invention that is independent or distinct from the elected invention as originally claimed for the following reasons: Inventions II (defined as claims 62-64, 67-68 and 71 as originally filed) and invention I (which now includes claims 78-84 filed 12/9/21) are directed to related but distinct systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention II does not require a certain significant limitation of a moulage training uniform comprising an article comprising: a body portion comprising one or more fabric materials configured to cover an upper torso and arms of the user when worn by the user, the one or more fabric materials including a neck portion, a shoulder portion, a torso portion extending from the shoulder portion to a waist of the user, a first arm portion extending from the shoulder portion, a second arm portion extending from the shoulder portion, a closable portion extending from the neck portion through the torso portion to the waist of the user, the closable portion being substantially centered on an front torso portion of the user and the closable {05950216/ 1}--3--Serial No.: 161503,917 Reply to Office Action ofAugust 18, 2021 Amdt. dated December 9, 2021 portion including a closing mechanism associated with the closable portion to maintain the closable portion in an open or closed position; a first torso access panel attachment mechanism coupled to the torso portion; and a first torso access panel comprising an outside surface and an inside surface, the inside surface having a second 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 78-84 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Therefore, claims 62-64, 67-68, 71, and 85-90 are under examination below.


Specification Objections
The listing of references in the specification (i.e., pages 8-11, 21 and 34-35) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  At least some of the references cited in the specification are not properly reflected in an IDS.  With respect to the references cites in the specification that are not reflected in the IDS filed 12/2/21, they have not been considered unless cited in a Form 892 by the Examiner.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 62, 67-68, 71, 85-86, and 89-90 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by SEGALL (US 2012/0003621).  
Regarding claim 62 and 85, SEGALL teaches a moulage training system for training aids emergent and non-emergent medical treatment and acute care simulation (Abstract; par. 0004: wearable device for simulating wounds and injuries received during trauma event, and a device that effectively functions as a training aid to teach a person how to treat the wounds and injuries that can be received by a person during a traumatic event), the system comprising: one or more injury simulants having a first surface configured to mimic a wound or injury of a user and a second surface having an injury simulant attachment mechanism (FIG. 4-5; par. 0026; 0030; 0031; 0034: one or more prosthetic internal organs are interchangeable and removably attached to vest by fittings, adhesives, fasteners, welding, melding, and other joiners, which are illustrated as having a first and second surface, and which are provided to simulate internal injuries by representing certain wounds or injuries, thus allowing for different injury scenarios to be simulated); a moulage training uniform comprising an article of clothing (par. 0022; 0027: 
Regarding claim 67, SEGALL further teaches wherein the moulage training uniform further comprises a fluid delivery system configured to deliver a fluid (par. 0037: blood-like fluid expelled from reservoir).
Regarding claim 68, SEGALL further teaches wherein the one or more access panels comprises a hole or partial hole configured to mimic one or more of a bullet hole, knife hole, explosion hole and combinations of the same (par. 0020: raiment includes at least one orifice, simulating a penetrating internal wound while providing a display and access to one or more prosthetic internal human organs during simulation).
Regarding claim 71 and 90, SEGALL further teaches wherein the one more access panels has one or more of a blast pattern, a fire burn pattern, a chemical burn pattern, and combinations of the same (par. 0006; 0020: raiment which includes a wound simulator, the wound simulator simulates surface injuries such as burns or the effects of chemical agents).
Regarding claim 86, SEGALL further teaches wherein the article of clothing comprises one or more fabric materials comprises one or more of cloth material, syntenic material, polyester material, wool material, silk material, flax material, jute material, bamboo{05950216/ 1}--5--Serial No.: 161503,917Reply to Office Action ofAugust 18, 2021 Amdt. dated December 9, 2021material, glass fiber material, nylon material, acrylic material, rayon material, polyurethane material, olefin material, thermoplastic material, synthetic 
Regarding claim 89, SEGALL further teaches a fluid delivery system to deliver a fluid configured to look like blood (par. 0037: blood-like fluid expelled from reservoir).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 63, 87 and 88 is/are rejected under 35 U.S.C. 103 as being obvious over SEGALL. 
Regarding claim 63, SEGALL teaches the elements above, but fails to expressly disclose wherein one of the one or more access panels comprises a second access panel configured to be releasably attached with a second access panel attachment mechanism to a second moulage training uniform attachment mechanism, and wherein the second moulage training uniform attachment mechanism comprises a portion with a hook-and-loop attachment mechanism around a perimeter region of the access and an interior portion that allows access through the article of clothing.
Regarding the limitation “wherein one of the one or more access panels comprises a second access panel configured to be releasably attached with a second access panel attachment mechanism to a second moulage training uniform attachment mechanism”, this limitation is interpreted as merely duplicating the structure previously recited in claim 62 (see rationale in 102 rejection above, which is In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide duplicates of the raiment and corresponding attachment mechanisms disclosed by SEGALL, which would provide the predictable result of providing a cover over the underlying simulated internal organs while simulating surface wounds.
Regarding claim 87, SEGALL further teaches the one or more prosthetic internal organs are interchangeable and removably attached to vest by fittings, adhesives, fasteners, welding, melding, and other joiners (FIG. 4-5; par. 0026; 0030; 0031; 0034), but does not expressly disclose wherein the injury simulant attachment mechanism comprises a hook-and-loop attachment mechanism.
Regarding claim 88, SEGALL further teaches the one or more prosthetic internal organs are interchangeable and removably attached to vest by fittings, adhesives, fasteners, welding, melding, and other joiners (FIG. 4-5; par. 0026; 0030; 0031; 0034), but does not expressly disclose wherein the injury simulant attachment mechanism comprises a magnetic attachment mechanism.
Regarding the particular type of attachment mechanism recited in claims 63, 87 and 88 (i.e., hook-and-loop or magnetic), Examiner takes OFFICIAL NOTICE that both hook-and-loop fasteners, including around a perimeter of two objects to be joined and magnetic fasteners attached to two objects to be joined were well-known and conventional types of mechanical fasteners for joining two objects before the effective filing date of the claimed invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such fasteners (i.e., hook-and-loop around a perimeter of two objects to be joined and magnetic fasteners on two objects to be joined) as the fasteners of SEGALL, thereby achieving the predictable result of a well-known and conventional fastener to join two objects while allowing passage therethrough to display and access simulated internal organs representing an internal injury.


Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being obvious over SEGALL, as applied to claim 63, in view of PHILLIPS (US 2017/0148077).  

Regarding claim 64, SEGALL teaches the elements above, but fails to expressly disclose wherein the moulage training uniform further comprising a radio-frequency identification tag or label.
However, PHILLIPS teaches RFID tags or labels are small in size and embedding them within a product for tracking is well-known in the art, (par. 0007-0009; 0023; 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate RFID tags or labels, as taught by PHILLIPS, into the modified product of SEGALL, in order to improve tracking of the product through the supply chain.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715